Citation Nr: 9935026	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than July 25, 1997 
for entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel




INTRODUCTION

The veteran had active service from July 1946 to May 1964.  
He died on May [redacted] 1991.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas that granted service connection for 
the cause of the veteran's death, effective July 25, 1997.  
The appellant disagreed with the assigned date of death 
benefits.

The appellant requested personal hearings at the RO and 
before a member of the Board.  Evidence of record reflects 
that the appellant requested cancellation of both hearings.

Additionally, it is noted that the Board received additional 
documentation directly from the appellant in February 1999.  
The appellant as indicated that she waived prior RO review of 
this documentation. The Board will therefore proceed to  
consider these documents without prior consideration by the 
RO.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran died on May [redacted] 1991.

2.  In September 1995, the RO denied the appellant's claim 
for VA death benefits.  The appellant did not appeal that 
rating decision.

3.  The RO received the appellant's application for 
reconsideration of the claim for service connection of the 
veteran's death on July 25, 1997.  Service connection for the 
cause of the veteran's death was granted in a November 1997 
RO rating decision. 


CONCLUSIONS OF LAW

1. The September 1995 RO rating decision did not contain CUE. 
38 C.F.R. § 3.105(a)(1999).

2. An effective date earlier than July 25, 1997 assigned for 
the award of entitlement for service connection for the cause 
of the veteran's death is not warranted.
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant ultimately seeks an effective date earlier than 
the currently assigned July 25, 1997 for VA death benefits.

It is contended by the appellant, in essence, that the RO 
failed to utilize all of the medical evidence provided when 
rendering a September 1995 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  The Board has carefully reviewed the 
appellant's assertions and concludes that she has submitted a 
claim for clear and unmistakable error (CUE) as to the 
September 1995 RO rating decision.  See 38 C.F.R. 
§ 3.105(a)(1999).



Thus, the appellant is seeking entitlement to an earlier 
effective date for service connection for the cause of the 
veteran's death, to include consideration of CUE in the 
September 1995 RO rating decision which denied service 
connection for the cause of the veteran's death.  In the 
interest of clarity, the Board will briefly describe the 
factual background of this case, review the applicable law 
and regulations, and then proceed to analyze the claim and 
render a decision.

Factual Background

The veteran was diagnosed with postoperative appendectomy in 
an August 1964 VA examination.  A December 1964 RO rating 
decision granted noncompensable service connection for the 
postoperative appendectomy.

On May [redacted] 1991 the veteran died. The cause of death as shown 
on the death certificate was cardio pulmonary arrest, 
probable myocardial infarction due to small bowel 
obstruction.  The death certificate was signed by C.J., M.D.

In June 1991, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The 
substantiating documentation submitted by the appellant 
included the veteran's service medical records, 1964 VA 
examination and death certificate.  In a September 1991, 
rating decision the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant did not appeal that determination.  

On February 21, 1995 the RO received from the appellant a 
second application for entitlement to service connection for 
the cause of the veteran's death.  With this application the 
RO received from the appellant hospital records from the 
Methodist Hospital that were dictated and signed by C.J., 
M.D.  Dr. C.J. stated, in part, "...[the veteran] was 
pronounced dead at that time...FINAL IMPRESSION: 1. Small bowel 
obstruction probably secondary to adhesions, however, true 
etiology unknown. 2. Hypotension. 3. Probable myocardial 
infarction secondary to above described hypotension." 

In July 1995, the RO received additional medical records from 
the appellant.  These records included a May 1991 Methodist 
Hospital Admitting Notice that indicated the veteran entered 
the hospital in May 1991 on account of a small bowel 
obstruction, a May [redacted] 1991 post-death diagnosis of small 
bowel obstruction secondary to adhesions, probable myocardial 
infarction and hypotension and a Notification of Death from 
Methodist Hospital on which the diagnosis is listed as small 
bowel obstruction. Included in the medical records from 
Methodist Hospital was a computed tomography (CT) examination 
dated May 6, 1991 in which H.R., M.D. stated, "The small 
bowel is dilated and I believe the obstruction is located in 
the distal small bowel close to the right colon.  The exact 
etiology of the obstruction is uncertain."

In a September 1995 rating determination, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO indicated that the appellant had not 
established a causal relationship between residuals of the 
service-connected appendectomy and small bowel obstruction.  
The appellant did not appeal this decision of the RO.

On July 25 1997, the RO received another application from the 
appellant for entitlement to service connection for the cause 
of the veteran's death.  The RO received from the appellant a 
letter from Dr. C.J. dated in July 1997 in which Dr. C.J. 
stated that the appellant "has asked me to render an opinion 
as to the cause of the small obstruction that subsequently, 
with pre-operative complications, led to [the veteran's] 
death.  In my opinion, based upon his past medical history, 
abdominal exam, and x-rays including a CT scan, this patient 
had a small bowel obstruction in or near the terminal ileum 
which had been the site of a prior appendectomy."

In a November 1997 rating decision the RO granted service 
connection for the cause of the veteran's death.  The RO 
based its determination in large measure upon the July 1997 
letter from Dr. C.J. and applied the benefit of the doubt 
rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The RO 
assigned July 25, 1997 as the effective date, based on its 
reception of the appellant's claim on that date.  

Applicable Law and Regulations 

Service connection - cause of death 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

CUE

The appellant failed to perfect an appeal of the September 
1995 rating decision as to service connection for the cause 
of the veteran's death.  Since the appellant did not perfect 
an appeal of the September 1995 rating decision, it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has propounded a three- 
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: (1) "[E]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown , 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v.Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether the September 1995 rating 
decision contained CUE, a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a) (1999).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1995 in 
determining whether CUE existed.

Effective dates

The effective date of a grant of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final allowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  However, in the case of  death 
benefits for service-connected death after separation from 
service, the effective date is the first day of the month in 
which the veteran's death occurred if claim is received 
within one year after the date of death; otherwise the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) ; 38 C.F.R. § 3.400(c).

Analysis

In essence, this case presents the Board with two distinct 
questions: the matter of CUE in the September 1995 rating 
decision and, notwithstanding the resolution of that 
question, the matter of the propriety of the RO's assignment 
of an effective date of July 25, 1997 claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board will address each question in turn.

CUE

In essence, the appellant contends that the RO failed to 
properly consider evidence of record in making its September 
1995 decision which denied service connection for the cause 
of the veteran's death.

In order for a valid claim of clear and unmistakable error to 
be raised, the claimant must allege with some specificity 
what the alleged error is, and, unless it patently clear and 
unmistakable, the claimant must provide persuasive reasons as 
to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996).  In this case, the 
appellant has failed to do so.

The Board has carefully reviewed the evidence of record that 
existed at the time of the September 1995 rating decision 
that denied service connection for the cause of the veteran's 
death.  See Russell.  For the following reasons, the Board 
concludes that the September 1995 rating decision did not 
contain CUE.

At the time of the September 1995 rating decision, the RO had 
of record various information concerning the veteran's death, 
including the veteran's death certificate, Dr. C.J.'s May [redacted] 
1991 dictated notes and a May 6, 1991 CT examination, all of 
which documented that the veteran's cause of death was to 
some degree a small bowel obstruction.  The etiology of the 
small bowel obstruction was not defined by this medical 
evidence.  Both Dr. C.J. and Dr. H.R. stated that the 
etiology of the small bowel obstruction was unknown.  The 
service-connected appendectomy was not mentioned, much less 
suggested as a cause of the veteran's death.

Not until 1997 did the RO possess medical evidence linking 
the veteran's death to his service-connected disability in 
the form of Dr. C.J.'s 1997 statement that "[the veteran] 
had a small bowel obstruction in or near the terminal ileum 
which had been the site of a prior appendectomy."  As noted 
above, the Board may not apply hindsight to the 1995 rating 
decision.  See Russell, 3 Vet. App. at 314.

In essence, the appellant is disagreeing with the RO's 
weighing of the evidence in 1995.  However, there was no 
evidence of record in 1995 which linked the veteran's death 
to his service-connected appendectomy.  Thus, there was no 
error in weighing the evidence.  In 1995 the RO possessed 
medical evidence did not make reference to the veteran's 
appendectomy as a factor in his death.  Under such 
circumstances, assignment of service connection for the cause 
of the veteran's death was hardly "undebatably" the correct 
conclusion.  See Atkins.  Although the appellant now 
disagrees with the conclusion reached by the RO rating board 
in September 1995 a "simple disagreement as to how the facts 
were weighed" by the RO does not constitute CUE.  See 
Darmrel.

As a final mater, the Board notes that in a number of 
communications, the appellant in essence indicated that the 
veteran's death certificate, signed by Dr. C.J., was 
erroneous and that Dr. C.J. refused to amend the death 
certificate in a timely manner.  The Board points out any 
claimed deficiencies in the death certificate were not the 
responsibility of VA and any delay in the appellant's 
obtaining revised information from Dr. C.J. cannot be charged 
to VA.  Cf. Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

The Board, therefore, denies the appellant's claim for CUE 
regarding the September 1995 rating decision.

Earlier effective date

The evidence establishes that the appellant's request to 
reconsider the prior denial of service connection for the 
cause of the veteran's death was received by the RO on July 
25, 1997.  As noted above, in the case of entitlement to 
death benefits, the effective date is the first day of the 
month in which the veteran's death occurred if claim is 
received within one year after the date of death; otherwise 
the effective date is the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran left service in 1964 and died in 1991.  The 
appellant was denied service connection for the cause of the 
veteran's death in 1991 and 1995; she did not appeal these 
decisions and they became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The appellant then filed another claim 
for VA death benefits with the RO on July 25, 1997.  Under 
the pertinent law and regulations, that is the date on which 
the grant of VA death benefits should ordinarily be assigned.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C. § 
5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(1999).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992). An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (1999).

In this case, there appears to have been no communication 
from the appellant after the RO's 1995 denial of service 
connection for the cause of the veteran's death, until the 
appellant's application was received by the RO on July 25, 
1997.  The appellant has pointed to no such communication 
which would serve as an earlier, informal claim for death 
benefits.  Accordingly, the Board concludes that there was no 
claim of entitlement to service connection for the cause of 
the veteran's death, formal or informal, prior to July 25, 
1997.  

The Board concludes, therefore, that July 25, 1997 is the 
correct effective date of the appellant's claim.  38 C.F.R. 
§ 3.400(c).  An effective date earlier than July 25, 1997 for 
service connection for the cause of the veteran's death is 
therefore not warranted.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to an effective date earlier than July 25, 1997 
for entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

